ICJ_121_ArrestWarrant_COD_BEL_2001-03-14_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS, _
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. BELGIQUE)

ORDONNANCE DU 14 MARS 2001

2001

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000

(DEMOCRATIC REPUBLIC OF THE CONGO y. BELGIUM)

ORDER OF 14 MARCH 2001
Mode officiel de citation:

Mandat. d'arrêt du 11 avril 2000 (République démocratique
du Congo c. Belgique), ordonnance du 14 mars 2001,
CI JT. Recueil 2001, p. 37

Official citation:
Arrest Warrant of 11 April 2000 (Democratic Republic
of the Congo v. Belgium), Order of 14 March 2001,
LCS. Reports 2001, p. 37

 

N° de vente:
ISSN 0074-4441 Sales number S1 7
ISBN 92-1-070918-7

 

 

 
14 MARS 2001
ORDONNANCE

MANDAT D’ARRET DU 11 AVRIL 2000
(REPUBLIQUE DEMOCRATIQUE DU CONGO c. BELGIQUE)

ARREST WARRANT OF 11 APRIL 2000
(DEMOCRATIC REPUBLIC OF THE CONGO v. BELGIUM)

14 MARCH 2001
ORDER
37

INTERNATIONAL COURT OF JUSTICE

YEAR 2001 2001
14 March
General List
14 March 2001 No. 121

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000

(DEMOCRATIC REPUBLIC OF THE CONGO v. BELGIUM)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges Opa,
BEDJAOUI, RANJEVA, HERCZEGH, FLEISCHHAUER, KoRoMA,
VERESHCHETIN, HIGGINS, PARRA-ARANGUREN, KOOIMANS,
REZEK, AL-KHASAWNEH, BUERGENTHAL; Registrar COUVREUR.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Article 44, paragraph 3, of the Rules of Court,

Having regard to the Order of 8 December 2000, whereby the Court
ruled on the request for the indication of provisional measures presented
by the Democratic Republic of the Congo, and in which it stated that “it
[was] desirable that the issues before the Court should be determined as
soon as possible” and that “it [was] therefore appropriate to ensure that
a decision on the Congo’s Application be reached with all expedition”,

Having regard to the Order of 13 December 2000, whereby the Presi-
dent of the Court, taking account of the agreement of the Parties, fixed
15 March 2001 and 31 May 2001 respectively as the time-limits for the
ARREST WARRANT (ORDER 14 III 01) 38

filing of the Memorial of the Democratic Republic of the Congo and the
Counter-Memorial of the Kingdom of Belgium;

Whereas, by a letter dated 5 March 2001 and received in the Registry
on 6 March 2001, the Agent of the Democratic Republic of the Congo
asked the Court to postpone until the second fortnight of April 2001
the time-limit for the filing of the Memorial, and indicated the reasons
for that request; and whereas, on receipt of that letter, the Registrar,
referring to Article 44, paragraph 3, of the Rules of Court, transmitted
a copy thereof to the Agent of Belgium;

Whereas, by a letter dated 12 March 2001 and received in the Registry
on the same day by facsimile, the Deputy-Agent of Belgium indicated
that her Government did not object to the extension of the time-limit
sought by the Democratic Republic of the Congo and requested that the
time-limit fixed for the filing of the Counter-Memorial be extended to
31 July 2001;

Taking account of the reasons given by the Democratic Republic of
the Congo and of the agreement of the Parties,

Extends to 17 April 2001 the time-limit for the filing of the Memorial
of the Democratic Republic of the Congo;

Extends to 31 July 2001 the time-limit for the filing of the Counter-
Memorial of the Kingdom of Belgium; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of March, two thou-
sand and one, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Demo-
cratic Republic of the Congo and the Government of the Kingdom of
Belgium, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
